Citation Nr: 1012349	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, to include lumbosacral strain and 
intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO, inter 
alia, continued noncompensable (0 percent) ratings for 
impairment of the left knee and lumbosacral strain, based, 
in part, on the Veteran's failure to report for a VA 
examination.  In March 2004, the Veteran filed a notice of 
disagreement (NOD) in which he stated that his VA 
examination was cancelled by the physician, and requested 
rescheduling.  The Veteran was subsequently afforded a VA 
examination in August 2004, and, in a September 2004 rating 
decision, the RO increased the rating for impairment of the 
left knee to 30 percent, and recharacterized the Veteran's 
lumbosacral strain as IVDS, lumbar spine and increased the 
rating to 20 percent.  Each increased rating was effective 
May 2, 2002 (the date of the claim for increase).  In 
February 2005, the Veteran filed a NOD with the rating for 
his left knee disability.  A statement of the case (SOC) 
regarding the claim for a rating in excess of 30 percent for 
left knee disability was issued in June 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2005.

In his July 2005 substantive appeal, the Veteran expressed 
disagreement with the rating assigned for his lumbar spine 
disability.  A SOC regarding this issue was issued in March 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9) in May 2007.

Although a higher rating for each disability was  assigned 
in September 2004 rating decision, because higher ratings 
are still available, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claims for 
higher ratings remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

As noted above, in the January 2004 rating decision, the RO 
characterized the Veteran's lumbar spine disability as 
lumbosacral strain; however, the RO has since characterized 
the lumbar spine disability as IVDS.  Accordingly, the Board 
has characterized this matter as reflected on the title 
page.

In April 2009, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claims (as 
reflected in a February 2010 supplemental SOC (SSOC)) and 
returned these matters to the Board for further 
consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matters on appeal.  

In April 2009, the Board instructed that the RO arrange for 
the Veteran to undergo urological and orthopedic 
examinations.  If the Veteran did not report for any 
examination(s), a copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility were to be obtained.  

A printout from the VA Medical Center in Loma Linda, 
California indicates that the Veteran failed to report to VA 
examinations for neurological disorders, joints, and the 
spine.  However, copies of any letters notifying the Veteran 
of his scheduled examinations are not contained in the 
Veteran's claims file.  Hence, the Board is unable to 
ascertain whether the Veteran was properly notified of his 
scheduled examinations.  

Accordingly, on remand, the RO should obtain from the 
appropriate VA medical facility any copy(ies) of any 
notice(s) of the date and time of the previously scheduled 
VA neurological and orthopedic examinations, and associate 
any such document(s) with the claims file.  If, and only if, 
the Veteran was not properly notified of his scheduled 
examinations or had good cause to miss the previously 
scheduled examinations, he should again be scheduled for VA 
neurological and orthopedic examinations as described by the 
Board in April 2009.  

The Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result 
in denial of the claims for increase.  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination(s) 
sent to the Veteran by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of each claim should include 
continued consideration of whether "staged" rating of the 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is 
appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain from the relevant 
VA medical facility any copy(ies) of any 
notice(s) of the date and time of the 
previously scheduled VA neurological and 
orthopedic examinations, and associate any 
such document(s) with the claims file.  

2.  If, and only if, the Veteran was not 
properly notified of his previously 
scheduled examinations, or he had good 
cause to miss the previously scheduled 
examinations, the RO should arrange for 
the Veteran to undergo VA neurological and 
orthopedic examinations as described by 
the Board in the April 2009 remand.   

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran failed or fails, 
without good cause, to report to any 
scheduled examination(s), in adjudicating 
each claim for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claims for 
increase in light of pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims for higher 
ratings should include consideration of 
whether "staged" rating of the Veteran's 
disabilities, pursuant to Hart (cited to 
above) is appropriate.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


